            Case 8:21-cv-01252-PWG Document 1 Filed 05/21/21 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                            )
 JEREMY W. SCHULMAN,

                           Plaintiff,               Civil Action No.: 8:21-cv-1252
 vs.

 AXIS SURPLUS INSURANCE
 COMPANY, ENDURANCE
 AMERICAN SPECIALTY
 INSURANCE COMPANY, and
 PROSIGHT SYNDICATE 1110 AT
 LLOYD’S,

                           Defendants.


                                       NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants AXIS Surplus Insurance Company

(“AXIS”), Endurance American Specialty Insurance Company (“Endurance”), and ProSight

Syndicate 1110 at Lloyd’s (“ProSight,” and collectively “Defendants”), by and through their

respective counsel, hereby respectfully remove the above-captioned case, Case No. 485341-V,

from the Circuit Court of Montgomery County to the United States District Court for the District

of Maryland. In support of removal, the Defendants state as follows:

       1.      At bottom, this action seeks a judgment that the Defendants owe a duty to defend

and a duty to indemnify Plaintiff for an underlying action defined in the Complaint as the

“Subpoena,” the “Indictment,” and collectively the “DOJ Claim,” captioned United States of

America v. Schulman, No. PX 20-CR-434 (D. Md.), as well as certain monetary and other relief

as set forth in relevant part below.

       2.      According to the Complaint, the Defendants each issued a Lawyers Professional

Liability insurance policy (the “Policies”) to Plaintiff’s former law firm, Shulman, Rogers,
            Case 8:21-cv-01252-PWG Document 1 Filed 05/21/21 Page 2 of 6



Gandal, Pordy, & Ecker, P.A. (the “Firm”), with a total aggregate limit of liability of $20

million. Plaintiff sought coverage under the Policies with respect to the Subpoena and later the

Indictment. The Complaint alleges that the Primary Carriers – AXIS and Endurance – initially

agreed to advance certain defense expenses that Plaintiff incurred in responding to the Subpoena,

but then denied coverage for the Indictment.

       3.      In addition to seeking declaratory relief against all Defendants (Count IV), the

Complaint asserts counts for Breach of Contract, Detrimental Reliance, and Lack of Good Faith

against the Primary Carriers (Counts I-II and V) and “Anticipatory Breach of Contract” against

all Defendants (Count III). As relief, the Complaint seeks a declaration of coverage and

compensatory damages “in an amount greater than $75,000” against all Defendants, punitive

damages against the Primary Carriers, pre-judgment and post-judgment interest, and other relief.

       4.      The Defendants and the Plaintiff dispute whether coverage is available under the

Policies issued by the Defendants for the DOJ Claim.

       5.      Plaintiff filed this insurance coverage action on April 6, 2021.

       6.      The Defendants were served through the Maryland Insurance Commissioner on

April 22, 2021, and they first received a copy of the Complaint, through service or otherwise, on

that date or some time thereafter.

       7.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as it is being

filed within 30 days after the receipt by any of the Defendants, through service or otherwise, of a

copy of the Complaint.

       8.      Complete diversity of citizenship exists between the Plaintiff and all Defendants

pursuant to 28 U.S.C. 1332(c)(1). The complaint alleges that Plaintiff is an individual domiciled

in Maryland. The Complaint alleges that AXIS is incorporated in Illinois with its principal place
            Case 8:21-cv-01252-PWG Document 1 Filed 05/21/21 Page 3 of 6



of business in Georgia, that Endurance is incorporated in Delaware with its principal place of

business in New York, and that ProSight is organized and registered under the laws of the United

Kingdom with its principal place of business also in the United Kingdom. Those allegations are

accurate with one caveat: ProSight is an insurance syndicate comprised of two corporate

members: R&Q Capital No. 6 Limited f/k/a ProSight Specialty (ECUCM) Limited and R&Q

Capital No. 7 Limited f/k/a ProSight Specialty (TSMC) Limited, both foreign corporations

organized, incorporated, and with their principal places of business in the United Kingdom.

       9.      Accordingly, the Plaintiff is a citizen only of Maryland, and all Defendants are

citizens of states or a foreign state other than Maryland, and complete diversity of citizenship

exists between the Plaintiff and all Defendants such that jurisdiction in this Court is proper under

28 U.S.C. 1332(a)(1)

       10.     The amount in controversy plainly exceeds $75,000 – the Complaint alleges that

Plaintiff already has incurred “more than $180,000” in unpaid defense expenses through the end

of 2020, “and many hundreds of thousands of dollars more” in 2021; the Complaint alleges that

defense fees and expenses associate with the DOJ Claim are expected to exceed $18 million;

Plaintiff seeks a judgment up to the full combined limits of liability of the Policies, which is $20

million (although the Complaint makes clear that the total amount incurred to date is in the

“hundreds of thousands of dollars”); each cause of action at law seeks compensatory damages

“in an amount greater than $75,000,” plus pre-judgment and post-judgment interest; and the

Complaint also seeks punitive damages and other relief against the Primary Carriers. The

amount in controversy thus clearly exceeds the jurisdictional limits of this court as provided in

28 U.S.C. § 1332(a).
           Case 8:21-cv-01252-PWG Document 1 Filed 05/21/21 Page 4 of 6



        11.     Accordingly, because the face of the Complaint makes clear that complete

diversity of citizenship exists between the Plaintiff and all Defendants and that the amount in

controversy far exceeds the jurisdictional limits of this Court, this matter satisfies all

requirements for removal to federal court.

        12.     A copy of this Notice of Removal also has been forwarded to the Plaintiff and for

filing with the Clerk of the Circuit Court of Montgomery County, Maryland, to effect removal of

this action to the United States District Court for the District of Maryland pursuant to 28 U.S.C.

§ 1446(d).

        13.     Pursuant to 28 U.S.C. § 1446 and Local Rule 103.5, Defendants are filing with

this Notice of Removal a copy of all pleadings provided to them by Plaintiff’s counsel in

connection with this insurance coverage action.

        WHEREFORE, the Defendants hereby remove the above action now pending in the

Circuit Court for Montgomery County, Maryland to this Court and request that this Court accept

jurisdiction over the parties and over this action and place this action on the docket of this United

States District Court for all further proceedings as though this action had originally been

instituted in this court.
       Case 8:21-cv-01252-PWG Document 1 Filed 05/21/21 Page 5 of 6



Dated: May 21, 2021                 Respectfully submitted,

                                    /s/ Charles C. Lemley
                                    Charles C. Lemley, Bar No. 15205
                                    WILEY REIN LLP
                                    1776 K Street, NW
                                    Washington, DC 20006
                                    clemley@wiley.law
                                    Telephone: (202) 719-7000
                                    Facsimile: (202) 719-7049

                                    Attorneys for Defendants AXIS Surplus
                                    Insurance Company and Endurance American
                                    Specialty Insurance Company.


                                    /s/ John J. Murphy
                                    John J. Murphy, Esq. Bar No. 14407
                                    WALKER, MURPHY & NELSON, LLP
                                    9210 Corporate Boulevard, Suite 320
                                    Rockville, MD 20850
                                    Phone: 301.519.9150
                                    Fax: 301.519.9152
                                    jmurphy@walkermurphy.com


                                    /s/ Marc R. Kamin
                                    Marc R. Kamin
                                    (motion for admission pro hac vice
                                    forthcoming)
                                    mkamin@stewartsmithlaw.com
                                    STEWART SMITH
                                    300 Four Falls Corporate Center
                                    Suite 670
                                    300 Conshohocken State Rd.
                                    West Conshohocken, PA 19428
                                    Telephone: (484) 589-5506
                                    Facsimile: (484) 534-9470

                                    Attorneys for Defendant,
                                    ProSight Syndicate 1110 at Lloyd’s.
          Case 8:21-cv-01252-PWG Document 1 Filed 05/21/21 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2021, a true and correct copy of the foregoing Notice of

Removal, which was electronically filed in this case on May 21, 2021, was mailed via first class

mail, postage prepaid, to the following parties:

Jeffrey M. Schwaber
STEIN SPERLING BENNETT DE JONG DRISCOLL PC
1101 Wooten Parkway
Suite 700
Rockville, MD 20852
301-340-2020
jschwaber@steinsperling.com

Robin L. Cohen
Jillian M. Raines
COHEN ZIFFER FRENCHMAN & MCKENNA LLP
1350 Avenue of the Americas
25th Floor
New York, NY 10019
rcohen@cohenziffer.com
jraines@cohenziffer.com



                                                    /s/ Charles C. Lemley
                                                    Charles C. Lemley, Bar No. 15205
                                                    WILEY REIN LLP
                                                    1776 K Street, NW
                                                    Washington, DC 20006
                                                    clemley@wiley.law
                                                    Telephone: (202) 719-7000
                                                    Facsimile: (202) 719-7049

                                                    Attorneys for Defendants AXIS Surplus
                                                    Insurance Company and Endurance
                                                    American Specialty Insurance Company.
